Name: Council Implementing Decision 2011/300/CFSP of 23Ã May 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  cooperation policy;  criminal law;  defence;  Africa;  technology and technical regulations;  rights and freedoms
 Date Published: 2011-05-24

 24.5.2011 EN Official Journal of the European Union L 136/85 COUNCIL IMPLEMENTING DECISION 2011/300/CFSP of 23 May 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya, an additional person and an additional entity should be included in the lists of persons and entities subject to restrictive measures set out in Annexes II and IV to Decision 2011/137/CFSP, HAS ADOPTED THIS DECISION: Article 1 1. The person listed in Annex I to this Decision shall be added to the lists set out in Annexes II and IV to Decision 2011/137/CFSP. 2. The entity listed in Annex II to this Decision shall be added to the list set out in Annex IV to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. ANNEX I PERSON REFERRED TO IN ARTICLE 1(1) Name Identifying information Reasons Date of listing 1. Colonel Taher Juwadi Fourth in Revolutionary Guard chain of command Key Member of the Qadhafi regime. 23.05.2011 ANNEX II ENTITY REFERRED TO IN ARTICLE 1(2) Name Identifying information Reasons Date of listing 1. Afriqiyah Airways Afriqiyah Airways 1st Floor Waha Building 273, Omar Almokhtar Street P.O.Box 83428 Tripoli, Libya email address: afriqiyah@afriqiyah.aero Libyan subsidiary of/owned by the Libyan African Investment Portfolio, an entity owned and controlled by the regime and designated by the EU regulation. 23.05.2011